 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES CLARENCE HOLSTON,                            No. 2:19-cv-0795 KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   DEPUTY JAMES HART, et al.,
15                      Defendants.
16

17          Plaintiff is a county jail inmate, proceeding pro se. Plaintiff seeks relief pursuant to 42

18   U.S.C. § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

20   § 636(b)(1).

21          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

22   Accordingly, the request to proceed in forma pauperis will be granted.

23          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

28   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4           The court is required to screen complaints brought by prisoners seeking relief against a

 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 7   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 8   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

11   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

12   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

13   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

14   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

15   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

16   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

17   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

18   1227.

19           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

20   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
21   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

22   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

23   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

24   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

25   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

26   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what
27   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

28   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).
                                                        2
 1   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 2   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 3   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 4   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 5          Plaintiff alleges that on October 18 he got into a fight with his dad, and during the scuffle

 6   three bystanders got involved, one of whom pepper sprayed plaintiff, and the other two kicked

 7   and punched plaintiff. Following this incident, plaintiff and his dad were taken to the hospital.

 8   Plaintiff alleges that he was never read his Miranda rights and was secretly being recorded by

 9   defendant Officer James Hart. Plaintiff claims that at the hospital he was dizzy and wasn’t aware

10   of his surroundings, and the officer suggested plaintiff had a concussion. As injuries, plaintiff

11   claims he lost his freedom, and suffered physical injuries during his arrest. As relief, plaintiff

12   seeks “declaratory” and “peremptory.” (ECF No. 1 at 6.)

13          Plaintiff fails to identify any actions on the part of defendant Hart that would state a

14   cognizable civil rights claim. To the extent plaintiff claims defendant Hart conducted an illegal

15   investigation or violated plaintiff’s Miranda rights during his arrest, plaintiff should raise such

16   claims in his pending criminal case.1 If plaintiff believes that defendant Hart used excessive force

17   during the arrest, plaintiff must set forth specific facts that meet the standards described below.

18          Section 1983 claims arising from allegedly excessive force during the “arrest,

19   investigatory stop, or other ‘seizure’ of a free citizen” are governed by the Fourth Amendment.

20   Id. at 395. Pretrial detainees are protected from excessive force by the 14th Amendment’s
21   guarantee of substantive due process. See id. at 395 n.10; see also Bell v. Wolfish, 441 U.S. 520,

22
     1
23     Plaintiff is advised that the Younger Abstention Doctrine prohibits federal courts from staying
     or enjoining pending state criminal court proceedings or “considering a pre-conviction habeas
24   petition that seeks preemptively to litigate an affirmative constitutional defense unless the
     petitioner can demonstrate that extraordinary circumstances warrant federal intervention.” Brown
25   v. Ahern, 676 F.3d 899, 901 (9th Cir. 2012) (internal quotation marks omitted); see Younger v.
26   Harris, 401 U.S. 37, 91 S. Ct. 746 (1971). Younger abstention is appropriate when: (1) the state
     court proceedings are ongoing; (2) the proceedings implicate important state interests; and (3) the
27   state proceedings provide an adequate opportunity to raise the constitutional claims. Middlesex
     County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); Baffert v. Cal. Horse
28   Racing Bd., 332 F.3d 613, 617 (9th Cir. 2003).
                                                        3
 1   535 (1979). Under the Fourth Amendment, the officer’s actions must be “‘objectively

 2   reasonable’ in light of the facts and circumstances confronting them, without regard to their

 3   underlying intent or motivation.” Id. at 397 (citation omitted); see also Byrd v. Phoenix Police

 4   Department, 885 F.3d 639, 642 (9th Cir. 2018). Under the Fourteenth Amendment, a plaintiff

 5   must show that the force used was objectively unreasonable under the circumstances and that it

 6   was not “rationally related to a legitimate nonpunitive governmental purpose” or was “excessive

 7   in relation to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015) (citing Bell,

 8   441 U.S. at 561).

 9          In the instant complaint, plaintiff includes no facts demonstrating that defendant Hart used

10   force during the arrest. Rather, plaintiff’s allegations suggest he sustained injuries during a fight

11   with his father and three bystanders.

12          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

13   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

14   court has determined that the complaint does not contain a short and plain statement as required

15   by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible pleading policy, a

16   complaint must give fair notice and state the elements of the claim plainly and succinctly. Jones

17   v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must allege with at least

18   some degree of particularity overt acts which defendants engaged in that support plaintiff’s claim.

19   Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ. P. 8(a)(2), the

20   complaint must be dismissed. The court will, however, grant leave to file an amended complaint.
21          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

22   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

23   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

24   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

25   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

26   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633
27   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

28   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,
                                                       4
 1   268 (9th Cir. 1982).

 2          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 3   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 4   complaint be complete in itself without reference to any prior pleading. This requirement exists

 5   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

 6   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

 7   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

 8   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

 9   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

10   and the involvement of each defendant must be sufficiently alleged.

11          In accordance with the above, IT IS HEREBY ORDERED that:

12          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

13          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

14   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

15   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

16   Sheriff of Sacramento County filed concurrently herewith.

17          3. Plaintiff’s complaint is dismissed.

18          4. Within thirty days from the date of this order, plaintiff shall complete the attached

19   Notice of Amendment and submit the following documents to the court:

20                  a. The completed Notice of Amendment; and
21                  b. An original and one copy of the Amended Complaint.

22   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

23   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

24   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

25   ////

26   ////
27   ////

28   ////
                                                        5
 1             Failure to file an amended complaint in accordance with this order may result in the

 2   dismissal of this action.

 3   Dated: May 16, 2019

 4

 5
     /hols0795.14n
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       6
 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES CLARENCE HOLSTON,                       No. 2:19-cv-0795 KJN P
12                    Plaintiff,
13         v.                                      NOTICE OF AMENDMENT
14   DEPUTY JAMES HART, et al.,
15                    Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
